

116 S3192 IS: National Air Grant Fellowship Program Act of 2020
U.S. Senate
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3192IN THE SENATE OF THE UNITED STATESJanuary 14, 2020Ms. Cantwell (for herself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish an aerospace fellowship program, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Air Grant Fellowship Program Act of 2020.
		2.National Air Grant Fellowship Program
 (a)Program maintenanceThe Administrator shall maintain within the Administration a program to be known as the National Air Grant Fellowship Program. The National Air Grant Fellowship Program shall be administered by a National Air Grant Office within the Administration.
 (b)Program elementsThe National Air Grant Fellowship Program shall provide support for the fellowship program under section 3.
			(c)Responsibilities of Administrator
 (1)GuidelinesThe Administrator shall establish guidelines related to the activities and responsibilities of air grant fellowships under section 3.
 (2)QualificationsThe Administrator shall by regulation prescribe the qualifications required for designation of air grant fellowships under section 3.
 (3)AuthorityIn order to carry out the provisions of this Act, the Administrator may— (A)appoint, assign the duties, transfer, and fix the compensation of such personnel as may be necessary, in accordance with civil service laws;
 (B)make appointments with respect to temporary and intermittent services to the extent authorized by section 3109 of title 5, United States Code;
 (C)enter into contracts, cooperative agreements, and other transactions without regard to section 6101 of title 41, United States Code;
 (D)notwithstanding section 1342 of title 31, United States Code, accept donations and voluntary and uncompensated services;
 (E)accept funds from other Federal departments and agencies, including agencies within the Administration, to pay for and add to activities authorized by this Act; and
 (F)promulgate such rules and regulations as may be necessary and appropriate. (d)Director of National Air Grant Fellowship Program (1)In generalThe Administrator shall appoint, as the Director of the National Air Grant Fellowship Program, a qualified individual who has appropriate administrative experience and knowledge or expertise in fields related to aerospace. The Director shall be appointed and compensated, without regard to the provisions of title 5 governing appointments in the competitive service, at a rate payable under section 5376 of title 5, United States Code.
 (2)DutiesSubject to the supervision of the Administrator, the Director shall administer the National Air Grant Fellowship Program and oversee the operation of the National Air Grant Office. In addition to any other duty prescribed by law or assigned by the Administrator, the Director shall—
 (A)cooperate with institutions of higher education that offer degrees in fields related to aerospace; (B)encourage the participation of graduate and post-graduate students in the National Air Grant Fellowship Program; and
 (C)cooperate and coordinate with other Federal activities in fields related to aerospace. 3.Fellowships (a)In generalThe Administrator shall support a program of fellowships for qualified individuals at the graduate and post-graduate level. The fellowships shall be in fields related to aerospace and awarded pursuant to guidelines established by the Administrator. The Administrator shall strive to ensure equal access for minority and economically disadvantaged students to the program carried out under this subsection.
			(b)Aerospace Policy Fellowship
 (1)In generalThe Administrator shall award aerospace policy fellowships to support the placement of individuals at the graduate level of education in fields related to aerospace in positions with—
 (A)the executive branch of the United States Government; and (B)the legislative branch of the United States Government.
					(2)Placement priorities for legislative fellowships
 (A)In generalIn considering the placement of individuals receiving a fellowship for a legislative branch position under paragraph (1)(B), the Administrator shall give priority to placement of such individuals in the following:
 (i)Positions in offices of, or with Members on, committees of Congress that have jurisdiction over the Federal Aviation Administration.
 (ii)Positions in offices of Members of Congress that have a demonstrated interest in aerospace policy. (B)Equitable distributionIn placing fellows in positions described under subparagraph (A), the Administrator shall ensure that placements are equally distributed among the political parties.
 (3)DurationA fellowship awarded under this subsection shall be for a period of not more than 1 year. (c)Restriction on use of fundsAmounts available for fellowships under this section, including amounts accepted under section 2(c)(3)(E) or appropriated under section 5 to carry out this section, shall be used only for award of such fellowships and administrative costs of implementing this section.
 4.Interagency cooperationEach department, agency, or other instrumentality of the Federal Government that is engaged in or concerned with, or that has authority over, matters relating to aerospace—
 (1)may, upon a written request from the Administrator, make available, on a reimbursable basis or otherwise, any personnel (with their consent and without prejudice to their position and rating), service, or facility that the Administrator deems necessary to carry out any provision of this Act;
 (2)shall, upon a written request from the Administrator, furnish any available data or other information that the Administrator deems necessary to carry out any provision of this Act; and
 (3)shall cooperate with the Administration and duly authorized officials thereof. 5.Authorization of appropriationsThere are authorized to be appropriated to the Administrator $15,000,000 for each of fiscal years 2021 through 2025 to carry out this Act. Amounts appropriated under the preceding sentence shall remain available until expended.
 6.DefinitionsIn this Act: (1)AdministrationThe term Administration means the Federal Aviation Administration.
 (2)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. (3)DirectorThe term Director means the Director of the National Air Grant Fellowship Program, appointed pursuant to section 2(d).
 (4)Fields related to aerospaceThe term fields related to aerospace means any discipline or field that is concerned with, or likely to improve, the development, assessment, operation, safety, or repair of aircraft and other airborne objects and systems, including, but not limited to, the following:
 (A)Aerospace engineering. (B)Aerospace physiology.
 (C)Aeronautical engineering. (D)Airworthiness engineering.
 (E)Electrical engineering. (F)Human factors.
 (G)Software engineering. (H)Systems engineering.